Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	While the claims materially simplify the matters for appeal and will be entered, the recitation of "a molten steel in which oxygen activity is guaranteed" is unclear because it is not known to what extent or value the oxygen activity must be in order to become "guaranteed" compared to a molten steel that does not have guaranteed oxygen activity.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are rejected under 35 U.S.C. 112(b) for this reason.  Regarding dependent claims 2-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	In addition, while the substitute specification fixes some of the objections raised in the prior action, new issues have been introduced; note the spacing issues present on the top of p. 20, bottom of p. 24, and top of p. 25.
	Amended claims 1-9 remain rejected under 35 U.S.C. 112(b), but will be entered as the amendments simplify matters for appeal.  The specification is objected to for minor informalities and will not be entered.
/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732